IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

EL DORADO DIVISION
UNITED STATES OF AMERICA, )
Plaintiff )

a No. 1:19-cv-1056 SOH

)
MARIA MAY-WILKERSON, )
Defendant )

CONSENT JUDGMENT

Plaintiff, the United States of America, having filed its Complaint herein, and the
defendant, having consented to the making and entry of this Judgment without trial, hereby agree
as follows:

1, This Court has jurisdiction over the subject matter of this litigation and over all
parties thereto. The Complaint filed herein states a claim upon which relief can be granted.

2, The defendant hereby acknowledges and accepts service of the Complaint filed
herein.

3. The defendant hereby agrees to the entry of Judgment in the sum of $125,055.67
and post judgment interest at the legal rate from the date of execution of this Consent Judgment
until paid in full. Defendant agrees to make monthly payments in an amount approved by the
United State’s Attorney's Office, until the debt is paid in full.

4, This Consent Judgment shal] be recorded among the records of the Circuit Court in
the county of residence of the defendant, and all other jurisdictions where it is determined by the

United States that the defendant owns real or personal property.
5. The defendant shall keep the United States currently informed in writing of any
material change in her financial situation or ability to pay, and of any change in her employment,
place of residence or telephone number. Defendant shall provide such information to the United
States Attorney, Financial Litigation Unit, 414 Parker Avenue, Fort Smith, Arkansas 72901.

6, The defendant shall provide the United States with current, accurate evidence of
her assets, income and expenditures (including, but not limited to, her Federal income tax returns)
within fifteen (15) days of the date of a request for such evidence by the United States Attorney.

7. The United States will submit this debt to the Department of the Treasury for
inclusion in the Treasury Offset Program. Under this program, any federal payment the defendant,
Maria May-Wilkerson would normally receive may be offset and applied to this debt.

IT IS THEREFORE, ORDERED, ADJUDGED and DECREED that the plaintiff recover
and have judgment against the defendant, Maria May-Wilkerson, in the amount of $125,055.67,
with post judgment interest at the legal rate of 156 4p percent pursuant to 28 U.S.C. Section
1961(a) from date of judgment until judgment is paid in full, and $350.00 filing fees pursuant to
28 U.S.C. §§ 1920 and 2412; and $20.00 docket fees pursuant to 28 U.S.C. § 1923, and costs of
this suit.

[Ro] t9 Date SO Hohn

SUSAN O. HICKEY
U.S. DISTRICT COURT JUDGE

 

 

CONSENT TO:

i ibs 3 ft or-T;

&

    
   

“ Le S49

 

 

 

Gontiace Taylor Date
Civil Chief
Mo, Withecdors H-&- 20(9
Maria May- - Wilkerson Date
Defendant
